- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CALENDAR OF CORPORATE EVENTS Company name TAM S/A Head office address Av. Jurandir, 856  Lote 04, 1º andar  São Paulo/SP Website www.tam.com.br Investor Relations Officer Name: Líbano Miranda Barroso E-mail: invest@tam.com.br Telephone number: +55 11 5582-8817 Fax: +55 11 5582-9167 Person in charge of the Investor Relations Area Name : Jorge Helito E-mail: invest@tam.com.br Telephone number: +55 11 5582-9715 Fax: +55 11 5582-8149 Newspapers (and place) in which corporate documents are published Official Gazette of the State of São Paulo Valor Econômico (São Paulo) The Company is subject to the arbitration of the Market Arbitration Panel, as per Commitment Clause included in its Bylaws. Annual Financial Statements and Consolidated Financial Statements, as the case may be, for the fiscal year ended December 31, 2009 EVENT DATE Documents are available to Shareholders 03/31/2010 Publication of documents 03/31/2010 Documents are forwarded to BOVESPA 03/31/2010 Standardized Financial Statements DFP, for the fiscal year ended December 31, 2009 EVENT DATE Documents are forwarded to BOVESPA 03/31/2010 Annual Financial Statements or Consolidated Financial Statements, as the case may be, pursuant to international standards, for the fiscal year ended December 31, 2009 EVENT DATE Documents are forwarded to BOVESPA 03/31/2010 Cash dividends in allocation of income related to the fiscal year ended September 30, 2009 Proceeds Date of the Event Amount (R$) Amount in R$/share Payment Date Common Preferred Interest on Own Capital Board of Directors Meeting  12/18/2009 01/28/2010 Cash dividends in allocation of income related to the period 10/01/2009 to 10/31/2009 Proceeds Date of the Event Amount (R$) Amount in R$/share Payment Date Common Preferred Interest on Own Capital Board of Directors Meeting  12/18/2009 01/28/2010 Dividend EGM  04/30/2010 05/14/2010 1 Reference Form Event DATE Documents are forwarded to BOVESPA 06
